2022 WI 39

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2021AP1222-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Matthew R. Meyer, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Matthew R. Meyer,
                                 Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST MEYER

OPINION FILED:         June 8, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam. ZIEGLER, C.J., filed a concurring opinion in which
REBECCA GRASSL BRADLEY, J., and HAGEDORN, J., joined. ANN WALSH
BRADLEY, J., filed a dissenting opinion.
NOT PARTICIPATING:



ATTORNEYS:
                                                                               2022 WI 39
                                                                       NOTICE
                                                         This opinion is subject to further
                                                         editing and modification.   The final
                                                         version will appear in the bound
                                                         volume of the official reports.
No.     2021AP1222-D


STATE OF WISCONSIN                                   :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Matthew R. Meyer, Attorney at Law:

Office of Lawyer Regulation,                                                FILED
              Complainant,                                               JUN 8, 2022
       v.                                                                 Sheila T. Reiff
                                                                       Clerk of Supreme Court
Matthew R. Meyer,

              Respondent.




       ATTORNEY      disciplinary          proceeding.          Attorney's         license

revoked.


       ¶1     PER CURIAM.       We review a report filed by Referee Jean

A.    DiMotto   concluding,      based      on   a     stipulation        filed    by    the

Office of Lawyer Regulation (OLR) and Attorney Matthew R. Meyer,

that    Attorney      Meyer     committed        two     counts      of     professional

misconduct      as   alleged    in   the    OLR's        complaint.         The    referee

agreed with the parties that a two-year suspension of Attorney

Meyer's license to practice law in Wisconsin is an appropriate

level    of   discipline       for   the    misconduct.            The    referee       also
recommended,      consistent     with      the   stipulation,          that    the    court
                                                                         No.        2021AP1222-D



impose   the        following        conditions              on       Attorney         Meyer's

reinstatement:

    a.   Provide the OLR with signed releases for any mental

         health     and     alcohol       and    other       drug     abuse     (AODA)

         treatment provider who is providing or has provided

         treatment to Attorney Meyer within the last four

         years      prior    to     his    filing          of     a   reinstatement

         petition.

    b.   Provide     proof    of     participation              in    mental    health

         counseling.

    c.   Comply      with    all      terms          and     conditions        of     his

         probation         related        to         Milwaukee        County         Case

         No. 2019CF4573.

    d.   Provide documentation of the completion of an anger

         management program.

    e.   Provide        documentation           of     the      completion       of     a

         certified batterers' treatment program.

    ¶2    In     addition,     the     referee          recommended         that      Attorney
Meyer's reinstatement be conditioned on his submitting to an

examination    by   a     psychiatric      or        psychological        expert       of   the

OLR's choosing who shall evaluate the effectiveness of Attorney

Meyer's rehabilitation.            Finally, the referee recommended that

Attorney Meyer be assessed the full costs of this proceeding,

which are $1,891.81 as of November 17, 2021.                          Attorney Meyer has

filed an objection to the recommended costs.

    ¶3    While      we    accept    the       referee's          factual      findings     and
conclusions of law, we conclude Attorney Meyer's serious and
                                            2
                                                                               No.     2021AP1222-D



disturbing conduct, in which he used his position as an attorney

to intimidate and threaten a woman with whom he had been in a

relationship,          warrants     the        revocation         of    his        Wisconsin    law

license.     In the event Attorney Meyer seeks the reinstatement of

his   license      to    practice     law,           we   agree        with    the    conditions

recommended       by    the   referee,         except       for    the        requirement      that

Attorney      Meyer       undergo          a     psychological                or     psychiatric

examination.           We deny Attorney Meyer's objection to costs and

order him to pay the full costs of this proceeding.

      ¶4     Attorney Meyer was admitted to the practice of law in

Wisconsin in 2012 and practices in Milwaukee.                                 He has no prior

disciplinary history.

      ¶5     On July 15, 2021, the OLR filed a complaint against

Attorney Meyer alleging two counts of misconduct arising out of

felony     convictions        for   threatening            to     communicate         derogatory

information and stalking.                 The victim in the case was H.S., who

had been in a dating relationship with Attorney Meyer.

      ¶6     According        to    the    OLR's          complaint,          in    late   October
2017,      H.S.   broke       off    her        approximately            nine-month         dating

relationship with Attorney Meyer.                         Attorney Meyer subsequently

engaged in a pattern of conduct aimed at H.S. to cause her to

believe that Attorney Meyer would ruin her life, commit acts of

violence against her and her family and friends, damage her

property, interfere with future relationships she may have, and

leave her without a job and money.                           Attorney Meyer also made

threats to H.S. to ruin her reputation with her employer.


                                                 3
                                                                        No.    2021AP1222-D



       ¶7      On    April    14,    2018,     during    an    argument       in    Attorney

Meyer's      apartment,       Attorney       Meyer    punched    H.S.     in       the    face,

resulting in a concussion and facial bruising significant enough

for her to miss approximately two weeks of work.                        At the time of

this incident, Attorney Meyer and H.S. had separate apartments

in the same building.              H.S. returned to her apartment and called

the police.         When police arrived, H.S. informed them she did not

want    to   pursue        criminal    charges       because    she    feared       Attorney

Meyer.

       ¶8      On multiple occasions after April 2018, Attorney Meyer

made unwelcome and persistent phone calls to H.S.                             On at least

one occasion, he made in excess of 120 calls in one day.                                   H.S.

was employed as a physician assistant and was required to keep

her    phone    on    at     all    times.         Attorney    Meyer   also        sent    H.S.

hundreds of unwelcome email messages.                     He made threats of harm

to her, appeared at her apartment unannounced, and refused to

leave.

       ¶9      On March 2, 2019, Attorney Meyer threatened H.S. with
violence in her apartment, and she barricaded herself in the

bathroom.       Attorney Meyer locked H.S. in the bathroom and she

called police.         She stated the bathroom door can be locked from

the outside, and it cannot be easily unlocked from the inside.

H.S. was able to free herself before the police arrived, and she

again told police she did not want to press charges against

Attorney Meyer because she was afraid of him.

       ¶10     Attorney       Meyer     also       threatened     to    send        negative
information about H.S. to her employer, her family and friends,
                                               4
                                                                   No.     2021AP1222-D



and the news media if she did not perform various tasks for him.

Those tasks included payments of debts he claimed to be owed, to

reveal intimate details of H.S.'s relationships with others, and

to have sex with Attorney Meyer.

      ¶11   In early June 2019, H.S. again attempted to break up

with Attorney Meyer and cut off all communication with him.                          On

June 23, 2019, Attorney Meyer followed H.S. into the underground

parking garage of her apartment.                  At this time, Attorney Meyer

and H.S. no longer lived in the same building.                      Attorney Meyer

opened the door to H.S.'s car, yelled at her and poured an

energy drink on her vehicle.                  H.S. reported this incident to

police.

      ¶12   During       and    after    the      relationship,    Attorney     Meyer

communicated       his    intent        to    harm   H.S.    by    using     criminal

defendants to enact violence on her family and men Attorney

Meyer   believed     she       had    been    intimate   with;    by     employing   a

private investigator to follow H.S.; and threatening to sue H.S.

for $20,000 for posting a negative Google review of Attorney
Meyer's law practice.                Attorney Meyer repeatedly told H.S. he

was insulated from legal consequences because of his position as

a criminal defense lawyer.

      ¶13   On August 23, 2019, H.S. broke up with Attorney Meyer

for   the   last   time.        During       an   argument   in   Attorney    Meyer's

apartment, Attorney Meyer grabbed H.S. by the back of her head,

covered her mouth with his other hand and told her to shut up.

H.S. tried to call 911, but Attorney Meyer broke her phone by


                                             5
                                                                            No.     2021AP1222-D



smashing it to the ground.                    He then pushed H.S., who fell and

injured her elbow.

       ¶14     After August 23, 2019, H.S. received hundreds of text

and email messages from Attorney Meyer despite H.S.'s requests

that Attorney Meyer cease attempting to communicate with her.

       ¶15     The criminal investigation revealed an extremely high

number of calls to H.S. from blocked phone numbers in rapid

succession,          including      from      phone      numbers     listed       to    Attorney

Meyer.       On October 8, 2019, H.S. received 68 calls from blocked

or spoofed phone numbers, 41 WhatsApp text messages, 12 WhatsApp

phone/video calls, and 12 emails from Attorney Meyer.

       ¶16     By using SpoofCard, Attorney Meyer was able to call

and send H.S. text messages that appeared to be sent from other

numbers in her contact list, such as friends and family.

       ¶17     During     and       after     the     relationship,         Attorney         Meyer

threatened to damage and did, in fact, damage H.S.'s vehicle.

On October 4, 2019, H.S. received emails and texts from Attorney

Meyer       saying    there     was      damage     to    her     vehicle.         H.S.      later
observed that her vehicle had a flat tire and dents on the

passenger side.          She reported this incident to the police.

       ¶18     Attorney Meyer told H.S. he had a key to her apartment

despite the fact she had never given him one.

       ¶19     On October 6, 2019, Attorney Meyer sent H.S. a photo

of    the    screen     of    his     laptop,       showing     a   draft     email       he    had

created appearing to be sent from H.S.'s father's email address.

The   email     purporting          to   be   from       H.S.'s     father,       but   in     fact
drafted by Attorney Meyer, alleged that H.S. had violated Health
                                                6
                                                               No.     2021AP1222-D



Insurance    Portability        and   Accountability      Act        (HIPAA)     by

discussing    confidential       patient   information     in        public,    and

claimed that H.S.'s father had an audio recording of this.

    ¶20     Subsequent text messages from Attorney Meyer to H.S.

threatened to send the email to H.S.'s employer if H.S. did not

give into Attorney Meyer's demands.              Attorney Meyer later sent

the email to H.S.'s employer.           The email indicated that H.S.'s

father   desired    to   meet   the   employer    and   turn   over     an     audio

recording in which H.S. allegedly discussed confidential patient

information in public.        No such audio recording existed.

    ¶21     On October 15, 2019, Attorney Meyer was charged with

four felonies:      substantial battery, threatening to communicate

derogatory information, intimidation of a victim, and stalking.

During plea discussions, Attorney Meyer's attorney submitted a

settlement offer and a packet of documents to the assistant

district attorney (ADA) who was prosecuting Attorney Meyer.                      The

packet included character reference letters.               The ADA rejected

Attorney Meyer's attorney's settlement offer.              Attorney Meyer's
attorney then sent the same packet of documents to the district

attorney and the deputy chief district attorney.                      One of the

reference letters in the packet purported to be from Sergio

Rodriguez, who worked at Attorney Meyer's apartment building.

Another purportedly was from Noah Taylor, a friend of Attorney

Meyer.      The    criminal     investigation    concluded      that     the    two

character letters purportedly authored by Rodriguez and Taylor

had in fact been fabricated by Attorney Meyer.                  Rodriguez and
Taylor both denied writing letters on Attorney Meyer's behalf.
                                       7
                                                     No.   2021AP1222-D



As part of the final plea agreement, the State agreed not to

issue bail jumping charges for obstruction of justice based on

the fabricated letters.

    ¶22     On June 24, 2020, Attorney Meyer pled guilty to felony

charges of threatening to communicate derogatory information and

stalking.     The substantial battery and intimidation of a victim

charges were dismissed.     On July 30, 2020, Attorney Meyer was

sentenced to 18 months of initial confinement and two years of

extended    supervision,   which   sentence   was   stayed,   on   the

threatening to communicate derogatory information charge.           He

was sentenced to one year of straight time in the House of

Corrections on the stalking charge.

    ¶23     The OLR's complaint alleged the following counts of

misconduct:

    Count 1:   By engaging in conduct leading to a felony
    conviction of threatening to communicate derogatory
    information, and by engaging in conduct leading to a
    felony conviction of stalking, Attorney Meyer in each
    instance violated Supreme Court Rule (SCR) 20:8.4(b).1

    Count 2:    By creating fabricated character reference
    letters for submission to the district attorney's
    office   during  plea    negotiations, Attorney  Meyer
    violated SCR 20:8.4(c).2



    1  SCR 20:8.4(b) provides: It is professional misconduct for
a lawyer to commit a criminal act that reflects adversely on the
lawyer's honesty, trustworthiness or fitness as a lawyer in
other respects.
    2  SCR 20:8.4(c) provides: It is professional misconduct for
a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation.

                                   8
                                                                                   No.          2021AP1222-D



      ¶24    James          Friedman       was    appointed              referee       on       August     4,

2021.     Attorney Meyer filed a motion for substitution of referee

on August 9, 2021.                 The motion was granted, and the Honorable

Jean A. DiMotto was appointed referee on August 10, 2021.                                                  On

October     8,    2021,          the    parties          filed       a    stipulation            in   which

Attorney Meyer pled no contest to the two counts of misconduct

alleged in the OLR's complaint.                          Attorney Meyer agreed that the

referee     could          use    the     allegations            of       the   complaint             as   an

adequate factual basis to support the allegations of misconduct.

The parties agreed that the appropriate level of discipline to

be   imposed          for    Attorney       Meyer's           misconduct          was       a     two-year

suspension of his Wisconsin law license, with various conditions

for reinstatement.

      ¶25    The referee issued her report and recommendation on

October 28, 2021.                The referee adopted the allegations in the

complaint        as    her       findings       of       fact,       and    she    found          that     by

engaging     in        conduct          leading          to      a       felony        conviction          of

threatening           to     communicate         derogatory               information,             and     by
engaging in conduct leading to a felony conviction of stalking,

Attorney    Meyer           violated      SCR    20:8.4(b)               and    that     by       creating

fabricated       reference             letters    for         submission          to    the       district

attorney's        office         during     plea          negotiations,            Attorney            Meyer

violated SCR 20:8.4(c).

      ¶26    The           referee       said    she          was        satisfied          a     two-year

suspension of Attorney Meyer's license to practice law was an

appropriate level of discipline.                         In addition, the referee said:


                                                     9
                                                                          No.    2021AP1222-D


      I note that Respondent Meyer's misconduct here is of
      an obsessive and character-disordered nature.    This
      causes   me  concern  about   the  effectiveness   of
      Respondent Meyer's rehabilitation and the potential
      impact on the safety of the public should he be
      reinstated.
      ¶27    As a result of the referee's concern, she added a

recommendation to those contained in the stipulation, which was

that Attorney Meyer submit to an examination by a psychiatric or

psychological expert of the OLR's choosing who shall evaluate

the effectiveness of Attorney Meyer's rehabilitation.
      ¶28    No appeal has been filed from the referee's report, so

our   review       proceeds   under        SCR 22.17(2).             In   conducting     our

review, we uphold a referee's findings of fact unless they are

shown   to    be    clearly   erroneous,          and     we   review      the     referee's

conclusions of law de novo.                See In re Disciplinary Proceedings

Against      Carroll,    2001        WI    130,     ¶29,       248    Wis. 2d 662,       636

N.W.2d 718.        We determine the appropriate level of discipline to

be imposed under the circumstances, independent of the referee's

recommendation.         See     In    re    Disciplinary         Proceedings         Against

Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

      ¶29    There is no showing that any of the referee's findings

of fact, which are derived from the parties' stipulation, are

clearly erroneous and we adopt them.                       We also agree with the

referee's conclusions of law that Attorney Meyer violated the

Supreme Court Rules set forth above.

      ¶30    We now turn to the appropriate level of discipline for

Attorney     Meyer's     misconduct.              After    careful        review    of   the




                                             10
                                                                       No.    2021AP1222-D



record, we conclude that revocation of Attorney Meyer's license

to practice law in Wisconsin is the appropriate sanction.

       ¶31    "Revocation of an attorney's license to practice law

is   the     most    severe    sanction    this        court   can    impose.      It    is

reserved for the most egregious cases."                          In re Disciplinary

Proceedings Against Cooper, 2013 WI 97, ¶34, 351 Wis. 2d 350,

839 N.W.2d 857.           This is one of those cases.

       ¶32    The undisputed facts show a clear pattern of Attorney

Meyer      using    his    position   as     an    attorney      to    intimidate       and

threaten      H.S.        On   more   than      one     occasion,      Attorney    Meyer

physically      assaulted      H.S.       One     of    the    assaults      resulted    in

injuries serious enough to cause H.S. to miss approximately two

weeks of work.         On more than one occasion, although police were

called, H.S. said she did not want to pursue criminal charges

because she was afraid of Attorney Meyer.

       ¶33    Attorney Meyer made hundreds of unwelcome telephone

calls and sent hundreds of unwelcome email messages to H.S.

Many of the messages and calls were sent while H.S. was working
in a position where she was required to keep her phone on at all

times.       Attorney Meyer threatened to send negative information

about H.S. to her employer, her family and friends, and the news

media if she did not do what he asked, including having sex with

him.     Attorney Meyer created a fake email that purported to be

from    H.S.'s      father     alleging    that        H.S.    had    committed    HIPAA

violations, threatened to send the email to H.S.'s employer if

she did not give in to his demands, and did ultimately send the
email to the employer.            Attorney Meyer communicated his intent
                                           11
                                                                      No.    2021AP1222-D



to harm H.S. by using criminal defendants to inflict violence on

her family and men with whom Attorney Meyer believed H.S. had

been intimate.

      ¶34    Attorney Meyer repeatedly told H.S. he was insulated

from legal consequences because of his position as a criminal

defense     lawyer.         When    criminal        charges    were    finally       filed

against him, Attorney Meyer falsified letters of reference and

presented them to the district attorney in an effort to gain

leniency.

      ¶35    The facts of this case demonstrate a clear pattern of

disturbing       and    egregious    misconduct        by   Attorney       Meyer    and    a

complete and utter disregard for his obligations as an attorney.

He has shown himself to be unwilling or unable to conform his

conduct to the standards that are required to practice law in

this state.       No sanction short of revocation would be sufficient

to    protect     the     public,       deter      other    lawyers     from       similar

behavior, and impress upon Attorney Meyer the errors of his

ways.
      ¶36    We also agree with the referee that it is appropriate

to      impose         certain      conditions         upon      Attorney          Meyer's

reinstatement.            The      parties        stipulated     to    a    number        of

conditions, and the referee deemed it appropriate to add an

additional       condition,      that    Attorney      Meyer's    reinstatement           be

conditioned on his submission to an examination by a psychiatric

or psychological expert of the OLR's choosing who shall evaluate

the     effectiveness       of     Attorney       Meyer's     rehabilitation.             We
decline to impose this condition.                   An additional psychiatric or
                                             12
                                                                 No.     2021AP1222-D



psychological evaluation is unlikely to be an effective way to

determine whether Attorney Meyer is likely to reoffend.

    ¶37    Finally, we address the question of costs.                   It is this

court's   general      policy     to    assess    the     full       costs    of     a

disciplinary proceeding against the attorney being disciplined.

SCR 22.24(1m).        After the OLR filed its statement on costs,

which were $1,891.81 as of November 17, 2021, Attorney Meyer

filed a timely objection to costs in which he argues that he

should be relieved from paying costs because he and the OLR

filed a stipulation soon after his motion for substitution of

the originally appointed referee had been granted and Referee

DiMotto was appointed successor referee.

    ¶38    Attorney    Meyer    notes    that    the    OLR    has     historically

declined to seek costs in cases involving a full stipulation

entered into prior to the appointment of a referee, and in those

instances this court has declined to impose costs.                         Attorney

Meyer   notes   that    after   Referee      DiMotto     was     appointed,        the

parties asked that they be permitted to file a stipulation which
would be submitted to the court without the need of involvement

of the referee, but this request was declined and the matter was

submitted to Referee DiMotto.

    ¶39    In   its    response    to    Attorney      Meyer's       objection      to

costs, the OLR notes that at the outset of this proceeding,

prior to the filing of the complaint, the OLR notified Attorney

Meyer's counsel of the opportunity to enter into a comprehensive

SCR 22.12 stipulation prior to the appointment of a referee and
that waiver of costs was possible in that situation.                         The OLR
                                        13
                                                                             No.    2021AP1222-D



states that after the disciplinary complaint was filed, Attorney

Meyer never discussed stipulating to the charged misconduct and

sanction    sought        by   the     OLR,    until    after      a    referee      had    been

appointed, and the OLR notes that by the time the comprehensive

stipulation was filed, both parties had been made aware that

costs   had        been    incurred.            The     OLR      renews       its     original

recommendation that the full costs of the proceeding be assessed

against Attorney Meyer.                In the alternative, it suggests that in

the   event    this       court      chooses    to     exercise        its    discretion      to

reduce costs, that it at least assess the referee costs against

Attorney Meyer.

      ¶40     We deny Attorney Meyer's objection to the assessment

of costs and conclude that he should bear the full costs of this

proceeding.         As    the     OLR    points      out,   Attorney         Meyer    had    the

opportunity to enter into a comprehensive stipulation prior to

the appointment of a referee but chose not to do so.                                  Although

he did subsequently enter into a stipulation, by the time the

stipulation was filed, costs had been incurred.
      ¶41     IT IS ORDERED that the license of Matthew R. Meyer to

practice law in Wisconsin is revoked, effective July 14, 2022.

      ¶42     IT    IS    FURTHER       ORDERED      that   as     a    condition      of    the

reinstatement        of    his    license       to    practice         law    in    Wisconsin,

Matthew R. Meyer shall be subject to the following conditions:

      1. Provide         proof    of    participation         in       mental      health

        counseling.

      2. Provide the Office of Lawyer Regulation with signed
        releases for any mental health and AODA treatment
                                               14
                                                                No.        2021AP1222-D



       provider who is or has been providing treatment to

       Matthew R. Meyer within the four years preceding any

       petition for reinstatement.

    3. Provide documentation of the completion of an anger

       management program.

    4. Provide        documentation       of    the    completion      of      a

       certified batterers' treatment program.

    5. Comply        with   all    terms       and    conditions      of     his

       probation        related      to        Milwaukee    County          Case

       No. 2019CF4573.

    ¶43    IT IS FURTHER ORDERED that within 60 days of the date

of this order, Matthew R. Meyer shall pay to the Office of

Lawyer Regulation the full costs of this proceeding, which are

$1,891.81 as of November 17, 2021.

    ¶44    IT   IS    FURTHER     ORDERED      that   Matthew   R.    Meyer        shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

revoked.




                                       15
                                                               No.    2021AP1222-D.akz


      ¶45     ANNETTE    KINGSLAND      ZIEGLER,   C.J.        (concurring).         I

concur in the court's order revoking Attorney Meyer's license to

practice law in Wisconsin.           I write separately to point out that

in Wisconsin the "revocation" of an attorney's law license is

not   truly      revocation   because     the   attorney       may     petition    for

readmittance after a period of five years.                See SCR 22.29(2).          I

believe that when it comes to lawyer discipline, courts should

say what they mean and mean what they say.                     We should not be

creating false perceptions to both the public and to the lawyer

seeking     to    practice    law    again.        See    In     re     Disciplinary

Proceedings Against Moodie, 2020 WI 39, 391 Wis. 2d 196, 942

N.W.2d 302 (Ziegler, J., dissenting).               And, as I stated in my

dissent to this court's order denying Rule Petition 19-10, In

the   Matter      of    Amending    Supreme     Court    Rules        Pertaining   to

Permanent Revocation of a License to Practice Law in Attorney

Disciplinary       Proceedings,     I   believe    there       may     be   rare   and

unusual cases that would warrant the permanent revocation of an

attorney's license to practice law.                 See S. Ct. Order 19-10
(issued Dec. 18, 2019) (Ziegler, J., dissenting).

      ¶46     For the foregoing reason, I respectfully concur.

      ¶47     I am authorized to state that Justices REBECCA GRASSL

BRADLEY and BRIAN HAGEDORN, join this concurrence.




                                         1
                                                               No.    2021AP1222-D.awb


    ¶48     ANN    WALSH    BRADLEY,     J.    (dissenting).            The    parties

stipulated to a two-year suspension as discipline in this case

and the referee was in accord, deeming a two-year suspension an

"appropriate      level    of   discipline     for     the    misconduct."          Per

curiam,   ¶1.      Yet     in   this   per    curiam    opinion,       the    majority

concludes otherwise and imposes instead a revocation of license.

    ¶49     I   write     separately     because     the     per     curiam   opinion

fails to tether its chosen level of discipline to any discussion

of precedent.       It is unique in its approach.                  I do not recall

ever seeing an Office of Lawyer Regulation disciplinary opinion

where we imposed discipline without citing to some precedent,

using it as a basis of discussion for the level of discipline we

impose.

    ¶50     We often begin our discussion with the caveat that no

two cases are alike1 but nevertheless the level of discipline

imposed stays squarely within the confines of analogous prior

cases.    And, at other times, we acknowledge the existence of the

precedent   and    explain      our    departure     from    it.      Here    the   per
curiam does neither.

    ¶51     No cases are cited in the per curiam to support its

conclusion because there is no case to cite that supports a

revocation.       As a result, the imposition of a revocation seems

rather arbitrary.         If the two-year recommended suspension is not




    1  See, e.g., In re Disciplinary Proceedings Against Jones,
2008 WI 53, ¶23, 309 Wis. 2d 585, 749 N.W.2d 603; In re
Disciplinary Proceedings Against Parks, 2018 WI 110, ¶67, 384
Wis. 2d 635, 920 N.W.2d 505.

                                          1
                                                            No.    2021AP1222-D.awb


sufficient for the majority, why not a three-year suspension, or

four years instead?

    ¶52   In   contrast,     the    memo   which       supported    the    two-year

stipulation and which the referee commended to this court lists

several cases supporting the two-year suspension recommendation.2

Admittedly the conduct here is egregious, but the explication of

bad facts cannot serve as an excuse for this court's failure to

acknowledge    that   it    is     departing     from     precedent       and   then

offering a reasoned explanation why.

    ¶53   I agree with the referee's recommendation because it

is tethered to a discussion of precedent and offers a reasoned

explanation    for    the   imposition      of     a     two-year     suspension.

Accordingly, I respectfully dissent.




    2  In re Disciplinary Proceedings Against Evenson, 2015 WI
38, 361 Wis. 2d 629, 861 N.W.2d 786 (approving a stipulation to
a 30-month suspension when the attorney was convicted of one
felony count of delivery of a controlled substance and two
misdemeanor counts of fourth degree sexual assault); In re
Disciplinary Proceedings Against Ritland, 2021 WI 36, 396
Wis. 2d 509, 957 N.W.2d 540 (ordering a two-year suspension when
the attorney was convicted of two counts of attempted adultery
and one count of disorderly conduct); In re Disciplinary
Proceedings Against Schreier, 2013 WI 35, 347 Wis. 2d 92, 829
N.W.2d 744 (ordering a 30-month suspension based on 20 counts of
misconduct, 14 of which were for misdemeanor and felony criminal
convictions).

                                       2
    No.   2021AP1222-D.awb




1